Case 1:20-cv-06156-PAE-SN Document 34 Filed 09/01/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

won
JOSE LUIS AURELIO PINZON and ADAN VIDAL
LOPEZ RAMIREZ,
20 Civ. 6156 (PAE) (SN)
Plaintiffs, :
-V- : OPINION & ORDER
168 8TH AVENUE FOOD CORP., D/B/A SQUARE
DELI, and ADAM SALEH,
Defendants. X

PAUL A. ENGELMAYER, District Judge:

Currently pending is plaintiffs’ motion for a default against defendants 168 8" Avenue
Food Corporation, d/b/a Square Deli, and Adam Saleh, for violations of the Fair Labor Standards
Act (“FLSA”) and the New York State Labor Law (“NYLL”). The Court earlier entered a
default as to liability. Before the Court is the July 14, 2021 Report and Recommendation of the
Hon. Sarah Netburn, United States Magistrate Judge, recommending that the Court award
$116,229.50, with prejudgment interest to be calculated at the time of judgment. The Court
incorporates by reference the summary of the facts provided in the Report. For the following
reasons, the Court adopts this recommendation.

DISCUSSION

In reviewing a Report and Recommendation, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has
been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.
Case 1:20-cv-06156-PAE-SN Document 34 Filed 09/01/21 Page 2 of 3

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4
(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Sery., 262 F. Supp. 2d 163, 169
(S.D.N.Y. 2003).

As no party has submitted objections to the Report, review for clear error is appropriate.
Careful review of Judge Netburn’s thorough and well-reasoned Report reveals no facial error in
its conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly
states that “failure to object within fourteen (14) days will result in a waiver of objections and
will preclude appellate review,” Report at 24, the parties’ failure to object operates as a waiver of
appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Smali
v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

CONCLUSION

For the foregoing reasons, the Court grants the award of $116,229.50, plus applicable
interest, broken down as:

(1) $38,042.50 in wage and hour damages to Ramirez, plus 9% prejudgment simple
interest, calculated from July 17, 2019, to the date of judgment;

(2) $8,091 in wage and hour damages to Pinzon, plus 9% prejudgment simple interest,
calculated from April 10, 2019, to the date of judgment;

(3) $38,042.50 for Ramirez and $8,091 for Pinzon in liquidated damages;

(4) $10,000 for Ramirez and $10,000 for Pinzon in statutory wage notice damages;

(5) $3,412.50 in attorney’s fees; and

(6) $550 in costs.

The Court respectfully directs the Clerk to mail a copy of this decision to plaintiffs at the

address on file, and to close this case.
Case 1:20-cv-06156-PAE-SN Document 34 Filed 09/01/21 Page 3 of 3

50 ORDERED. p ul 4 | Enyghrey/

Paul A. Engelmayer u ‘
United States District Judge

Dated: August 31, 2021
New York, New York

 
